Citation Nr: 1420771	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-25 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 1957 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the RO. The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in November 2009; a transcript of the hearing is of record.

In March 2010, the Board remanded the Veteran's claim for additional development. The development has been completed and the case is returned to the Board for further appellate consideration.

The Board is also aware that the Veteran's appeal originally included the issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus. In a September 2010 rating decision, the RO granted service connection for the. These issues are no longer before the Board on appeal. See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

Lumbar spine disability is not attributable to service.  Any in-service manifestation was acute and resolved.



CONCLUSION OF LAW

Lumbar spine disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any defect in the timing or content of such notice is not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. Hence, the July 2007 letter, which meets the content of notice requirements, also meets the VCAA's timing of notice requirement.    

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the service treatment records (STRs), VA treatment records and examination reports. 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in March 2010. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). 

The remand, in pertinent part, requested that the RO obtain VA examination with opinion regarding the nature and etiology of his claimed back disorder. This development was completed. 

Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and appearing for VA examinations.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect as to the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.

Finally, during the hearing the VLJ clarified the issues, explained evidentiary requirements necessary to support the Veteran's claims and the relevant responsibilities of the parties related thereto.  The VLJ identified an evidentiary gap and suggested the submission of evidence.  Additionally, the VLJ left the record open for 60 days to allow for submission of additional evidence. Such actions supplement VCAA and complies with 38 C.F.R. § 3.103. 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

An August 1958 service treatment record documents that the Veteran was "caught in the lower back with a hatch last Tuesday. Heat treatments started Wed. night and continued since seems to do no good." The provisional diagnosis was myositis, acute. A service treatment record from a day later reflects that examination showed tenderness along the left lumbosacral spine. X-ray findings showed no fracture. The impression was lumbosacral stain with contusion of muscles.

Subsequent service treatment records do not otherwise document complaints, treatment or diagnosis of a lumbar spine disorder. The July 1960 separation examination noted that clinical evaluation of the spine was normal.

Subsequent to service, the Veteran asserts that his current lumbar spine strain is related to his period of service.  However, we conclude that the preponderance of the evidence is against a link between lumbar spine strain and service. There is no medical opinion that suggests that there exists a medical relationship, or nexus, between the current lumbar spine strain and any event or injury of the Veteran's active service.  Rather, there is negative evidence. 

To that end, in the July 2010 report of VA examination, the examiner opined that the Veteran's current back disorder is not caused by or a result of service. The examiner noted that the Veteran sustained injury on one occasion in service which resulted in lumbosacral strain/contusion (August 1958); however, it was also observed that the Veteran had no further complaints relative to his back during his period of service. Further, his July 1960 separation examination showed that clinical evaluation of the spine was normal. In addition the examiner noted that there was no documentation of record of a chronic back disorder for approximately 52 years following the Veteran's report of in-service injury. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). The examiner explained that the Veteran's lumbar spine strain was a disorder that was common in most overweight 71 year old males.

To the extent that the Veteran reports a history of lumbar spine strain since 1958, lumbar spine strain is not an enumerated chronic disease and section 3.303(b) is not applicable.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.303(b). Further, any assertions that he has experienced ongoing symptoms of a lumbar spine disorder (lumbar spine strain) since service (see 38 C.F.R. § 3.303(a) are found to be inconsistent with earlier and more credible information provided by him in service. Significantly, the July 1960 separation examination disclosed that clinical evaluation of the spine was normal. 

Additionally, despite his assertions of receiving chiropractic treatment for his lumbar spine disorder since the 1960s, the Veteran failed to produce documentation related thereto even though he was strongly encouraged to by the undersigned at the hearing in November 2009. The record was also left open for an additional 60 days after the hearing to allow the Veteran to submit the records; no records were submitted. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Overall, in this case, the Board finds the opinion of the VA examiner in the July 2010 VA examination report to be most probative. The VA examiner is a medical professional who reviewed the claims file, considered the reported history and performed physical examination. Using his expertise in reviewing the facts of this case, the examiner determined that the current lumbar spine disability was not related to disease or injury of the Veteran's period of service. It is clear that the examiner fully understood the basis for the Veteran's claim yet still determined, after reviewing the facts of the case, that the current lumbar spine strain was related to causes other than the Veteran's period of active service.  We find the opinion of the examiner, prepared by a skilled professional, is far more probative and credible than the appellant's statements.

For these reasons, the Board finds that the claim of service connection for a lumbar spine disorder must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for lumbar spine disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


